31 F.3d 1177
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Elmira E. EDMUNDS, Petitioner,v.DEPARTMENT OF the NAVY, Respondent.
No. 94-3038.
United States Court of Appeals, Federal Circuit.
July 13, 1994.

Before RICH, Circuit Judge.
ON MOTION
ORDER
RICH, Circuit Judge.


1
Elmira E. Edmunds moves to reinstate her petition for review and to transfer her petition for review to the United States District Court for the Eastern District of Virginia.


2
In a February 18, 1994 order, we directed Elmira E. Edmunds to notify this court which district court should receive transfer of her petitioner for review, because Edmunds seeks review of discrimination and nondiscrimination issues.


3
Upon consideration thereof,

IT IS ORDERED THAT:

4
(1) Edmunds' motion is granted, the court's November 22, 1993 order dismissing Edmunds' appeal is vacated, the mandate recalled, and the petition for review reinstated.


5
(2) This petition for review is transferred to the United States District Court for the Eastern District of Virginia.  28 U.S.C. Sec. 1631.